583 So. 2d 823 (1991)
Timothy TAYLOR, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2069.
District Court of Appeal of Florida, Fourth District.
August 21, 1991.
Theodore S. Booras, West Palm Beach, for appellant.
No appearance required for appellee.
PER CURIAM.
The circuit court order summarily denying defendant's 3.850 motion for post-conviction relief failed to include the record attachments which conclusively show that defendant is entitled to no relief. (While some records are referred to in the order, they are not attached as required by Florida Rule of Criminal Procedure 3.850.) We therefore, reverse and remand to the trial court for an evidentiary hearing or for attachment of portions of the record showing the defendant is not entitled to relief. Gentry v. State, 464 So. 2d 659 (Fla. 4th DCA 1985).
LETTS, WARNER and FARMER, JJ., concur.